FOURTH DIVISION
                               DOYLE, P. J.,
                          COOMER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                       May 8, 2019




In the Court of Appeals of Georgia
 A19A0141. HAMLETT v. THE STATE.
 A19A0142. HAMLETT v. THE STATE.

      MARKLE, Judge.

      Hashim Hamlett and his brother Salim Hamlett appeal from their convictions

for burglary (OCGA § 16-7-1 (2008)), and theft by taking (OCGA § 16-8-2). On

appeal, they each challenge the sufficiency of the evidence against them; the

admission of prior bad acts evidence under OCGA § 24-4-404 (b); and a jury

instruction concerning possession of recently stolen property. Salim also challenges

his sentence as cruel and unusual punishment under the federal and Georgia

Constitutions. For the reasons that follow, we affirm on all grounds.

      Viewing the evidence in the light most favorable to the verdict, Jackson v.

Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the record shows that
twin brothers Hashim and Salim were charged with six counts of burglary and theft

by taking in connection with a scheme to steal high-end appliances from vacant Cobb

County homes.1 In Counts 1 and 2, the brothers were charged with breaking into a

home on Timber Ridge and taking a washer and dryer, sofas, chairs, ottomans, and

tables. In Counts 3 and 4, the brothers were charged with breaking into a home on

Hill Forest Trail and removing a Wolf brand cooking range. In Count 5, the brothers

were charged with theft by taking in connection with the removal of a Wolf cooking

range from a home owned by Homes by Williamscraft on Tarpley Road. Finally, in

Count 6, the brothers were charged with theft by taking for the removal of a Wolf

range from a home on Indian Hills Parkway. Because Hashim and Salim challenge

only the sufficiency of the evidence with respect to Counts 3, 4, and 5, we confine our

discussion to the evidence relevant to those counts.

      (a) Counts 3 and 4 relating to Hill Forest property

      In early 2009, Buckhead Community Bank foreclosed on a home on Hill

Forest. The house remained vacant and, in May 2009, someone broke into the home




      1
       A co-defendant, John Uggerud, was charged solely in two other counts of the
indictment and was acquitted.

                                          2
and stole a Wolf cooking range. The serial number of this Wolf range was registered

with Wolf, and police recovered this range at the Hamlett’s home.

      (b) Count 5 relating to theft from Tarpley Road property

      In 2009, a property Williamscraft owned on Tarpley Road was vacant and

advertised for sale. A sales agent discovered a burglary of the property in January

2009. A Wolf cooking range had been removed from the kitchen.

      In March, a woman trying to purchase appliances on the website Craigslist.com

found a listing for a Wolf range. She contacted the seller at a number with a 904 area

code, and she spoke to a man who identified himself as Steven. She arranged to

purchase the range and have it delivered to her home in Massachusetts, but later

learned it was stolen. The serial number she was given for the item matched the serial

number of the stove taken from the Tarpley Road house.

      (c) Other evidence relevant to the charges

      The jury also heard testimony that on July 15, police officers executed search

warrants at a house the Hamlett brothers were renting. During the search, officers also

found Hashim’s wallet, several pieces of mail in the brothers’ names, and real estate

listings for different houses that were for sale. Police also found several computers

in the house on which police observed Craigslist.com advertisements for the sale of

                                          3
various appliances, and e-mail addressed to stevenbond63@yahoo.com and

consolidatedbuilders@ymail.com. The advertisements contained two separate phone

numbers, one with a 904 area code and the other with a 336 area code. The internet

account was linked to Salim, and police found e-mails for Salim and Hashim on the

computers. Additionally, police found photos of high-end appliances, user manuals

for Wolf ranges, work orders in the name “Consolidated Builders, Inc.,” and delivery

orders naming Hashim and Salim as the drivers.

      In May 2009, an officer posed as a buyer and responded to one of the

Craigslist.com ads using the 904 phone number. She received a response from the e-

mail address steven.bond63@yahoo.com. In June 2009, she made another inquiry to

a different Craigslist ad showing the 336 phone number, and she received a response

from “Steven” at the e-mail address consolidatedbuilders@ymail.com.

      In addition, the jury heard testimony regarding the burglary charged in Count

6 in which a Wolf range was stolen. The victim testified that in May 2009, she

learned the range was posted for sale on Craigslist.com, and she could identify the

range due to her custom design. She e-mailed the seller, who was using the e-mail

address consolidatedbuilders@ymail.com. Another man was trying to buy the same

range off Craigslist and communicated with the seller at the e-mail address

                                         4
stevenbond63@yahoo.com. The serial number of the range he saw in the ad matched

the serial number of the range stolen in Count 6.

       The State admitted testimony from three witnesses regarding Salim’s 2010

conviction for burglary and possession of tools of a crime. Salim also stipulated to

this conviction. The trial court gave two limiting instructions prior to the testimony

as to the purpose of this evidence, and advised the jury that it was to be considered

solely in connection with the charges against Salim. Neither Hashim nor Salim

testified.



       At the close of the State’s case-in-chief, both defendants moved for directed

verdict. The trial court denied the motions. The trial court instructed the jury using

the pattern jury instruction for possession of recently stolen property, and it reminded

the jury that Salim’s prior convictions were relevant only to the charges against

Salim. Both defendants objected to the instruction regarding possession of recently

stolen items.

       The jury convicted Hashim and Salim on all counts. Hashim was sentenced to

a term of 20 years’ imprisonment. Salim was sentenced to 30 years’ imprisonment,



                                           5
which consisted of a 20-year term for the burglary convictions, and a consecutive 10-

year term for the theft by taking convictions.

      Thereafter, Hashim filed a motion for new trial, as amended, arguing that

(1) the evidence was insufficient to sustain his convictions; (2) the trial court erred

in admitting into evidence Salim’s prior conviction because that conviction had been

reversed; and (3) the trial court improperly shifted the burden of proof in its jury

instruction on possession of recently stolen property. Salim also filed a motion for

new trial, as amended, arguing these same grounds, and adding that the sentence

imposed violated his constitutional rights because he was sentenced to a 10-year

consecutive term based on the prior conviction that had been reversed. The trial court

denied the motions, and these appeals followed.

                                 Case No. A19A0141

      In Case No. A19A0141, Hashim argues that the evidence was insufficient to

convict him; the trial court violated his constitutional rights by admitting evidence of

Salim’s prior conviction; and the trial court impermissibly shifted the burden of proof

in the jury instruction for possession of recently stolen property. We address each in

turn, finding no merit to any of the arguments.



                                           6
      1. Hashim first argues that the evidence was insufficient to convict him of

Counts 3, 4, and 5 because the only evidence of his guilt was possession of the stolen

items a month or more after the items were stolen. He does not challenge his

convictions as to the remaining counts. He explains that the evidence might have been

sufficient to show theft by receiving, but not theft by taking or burglary. We are not

persuaded.

      When evaluating the sufficiency of evidence, the proper standard of
      review is whether a rational trier of fact could have found the defendant
      guilty beyond a reasonable doubt. This Court does not reweigh evidence
      or resolve conflicts in testimony; instead, evidence is reviewed in a light
      most favorable to the verdict, with deference to the jury’s assessment of
      the weight and credibility of the evidence. Moreover, a reviewing court
      must consider all of the evidence admitted by the trial court, regardless
      of whether that evidence was admitted erroneously.


(Citations and punctuation omitted.) Cunningham v. State, 304 Ga. 789, 791-792 (1)

(822 SE2d 281) (2018).



      “Whether circumstances were sufficient . . . to exclude every reasonable

hypothesis except that of defendant’s guilt was a question for the [factfinder]. It is

only when the evidence is insupportable as a matter of law that the judgment of

                                          7
conviction may be disturbed, even where the evidence is entirely circumstantial.”

(Citation and punctuation omitted.) Mays v. State, 306 Ga. App. 507, 511 (1) (a) (703

SE2d 21) (2010). Additionally,

      [a] participant to a crime may be convicted although he is not the person
      who directly commits the crime. A person who intentionally aids or
      abets in the commission of a crime or intentionally advises, encourages,
      hires, counsels or procures another to commit the crime may be
      convicted of the crime as a party to the crime. Whether [the defendant]
      was a party to the crimes . . . is a jury question.


(Citation and punctuation omitted.) Huntley v. State, 331 Ga. App. 42, 43 (1) (769

SE2d 757) (2015).

      (a) Burglary of the Hill Forest Trail property in Count 3

      “A person commits the offense of burglary when, without authority and with

the intent to commit a felony or theft therein, he enters or remains within the dwelling

house of another . . . .” OCGA § 16-7-1 (2008).

      Although there is still validity to the long-established rule that proof of
      recent, unexplained possession of stolen goods by the defendant is
      sufficient to create an inference that the defendant is guilty of the
      burglary of the goods, proof of recent, unexplained possession is not
      automatically sufficient to support a conviction for burglary.



                                           8
Bankston v. State, 251 Ga. 730 (309 SE2d 369) (1983). However,

      If the unexplained possession of stolen goods is the only evidence
      supporting the conviction, such evidence must establish the offense
      beyond a reasonable doubt in order to be sufficient to support the
      conviction. Otherwise, recent possession of stolen goods will be viewed
      as probative evidence of the crime and reviewed along with the other
      evidence in the case to determine whether any rational juror could find
      the defendant guilty beyond a reasonable doubt.


(Citations and punctuation omitted.) Gaither v. State, 321 Ga. App. 643, 646 (1) (742

SE2d 158) (2013).

      Here, the jury heard evidence that in May 2009, someone broke into a vacant

home on Hill Forest Trail and removed a Wolf cooking range. When police executed

the search warrant at Hashim’s home in July 2009, they found the Wolf range that had

been stolen from the Hill Forest Trail property.2

      Importantly, the recent possession of the stolen item was not the sole evidence

to support the burglary charge. The jury also heard evidence of Craigslist.com


      2
        We note that “[t]he state is entitled to rely on circumstantial evidence to show
that the property found was the same as that which was stolen. And, once one item
of stolen property is identified as being in the possession of the defendant, any
question of identity of the remainder goes to the weight of the evidence relating to
identification, and the weight of the evidence is a question for the jury.” (Citations
omitted.) Stinson v. State, 294 Ga. App. 184, 186 (1) (668 SE2d 840) (2008).

                                           9
advertisements attempting to sell the range in June 2009 using a phone number with

a 904 area code. Police also recovered computers in Hashim’s home, and they found

advertisements using the 904 area code and e-mails related to the sale of the stolen

goods on those computers. The internet account was linked to Salim, and Hashim’s

e-mails were on the computers. Additionally, police found photos of high-end

appliances, user manuals for Wolf ranges, work orders in the name “Consolidated

Builders, Inc.,” and delivery orders showing Hashim as the driver.

      Moreover, Hashim was prosecuted as a party to the crime; thus, although he

might not have personally entered the Hill Forest property, the jury could have

concluded from all the evidence that he was involved in procuring the stolen items

and disposing of them. Stinson v. State, 294 Ga. App. 184, 185 (1) (668 SE2d 840)

(2008) (jury may consider defendant’s conduct before and after burglary to determine

if defendant is a party to the crime).

      Finally, to the extent that Hashim argues that the period of time was too

attenuated to show possession of “recently stolen” property, “[w]hat would be a

recent possession is in all cases a question for the jury, to be determined very largely

from the character and nature of the property stolen.” (Citation omitted.) Brown v.

State, 157 Ga. App. 473, 474 (1) (278 SE2d 31) (1981) (possession of items stolen

                                          10
as much as a year earlier was sufficient to convict for burglary). We have affirmed

convictions based on lengthier time frames than the one presented here. Id. See also

Mays, 306 Ga. App. at 510 (1) (a) (possession of items stolen more than a month

earlier was sufficient for jury to find defendant guilty of burglary); Robinson v. State,

150 Ga. App. 261 (257 SE2d 352) (1979) (possession of items stolen within the

previous four months was sufficient to find defendant guilty of theft by taking).

Accordingly, we conclude that the evidence was sufficient to convict Hashim of the

burglary charged in Count 3.

      (b)Theft by taking from the Hill Forest property in Count 4

      “A person commits the offense of theft by taking when he unlawfully takes or,

being in lawful possession thereof, unlawfully appropriates any property of another

with the intention of depriving him of the property, regardless of the manner in which

the property is taken or appropriated.” OCGA § 16-8-2.

      As discussed above, the evidence showed that Hashim was in possession of the

stolen range, and that he was a party to the crime when he was involved in selling it.

This evidence, along with the other evidence described above, was sufficient to

support Hashim’s conviction for theft by taking. See Jefferson v. State, 273 Ga. App.

61, 62-64 (1) (614 SE2d 182) (2005) (unexplained possession of recently stolen items

                                           11
was sufficient to support conviction for theft by taking); Robinson, 150 Ga. App. at

261.

       (c) Theft by taking in connection with the Tarpley Road property in Count 5

       Here, the evidence was sufficient for the jury to convict Hashim of theft by

taking in connection with the range stolen from the property on Tarpley Road. In

January 2009, someone removed a Wolf range from a vacant home on Tarpley Road.

Two months later, the range was listed for sale on Craigslist.com. The seller

identified himself as “Steven” and was using a contact number with a 904 area code.

A search of Hashim’s home uncovered several computers with Craigslist.com

advertisements with contact numbers using area code 904 for the sale of Wolf ranges.

Hashim’s e-mail address was found on the computer, along with e-mails addressed

to stevenbond63@yahoo.com. And there were user manuals for Wolf ranges, and

delivery orders for appliances naming Hashim as the driver. Viewing this evidence

in the light most favorable to the verdict, the evidence was sufficient for the jury to

find Hashim guilty of theft by taking as alleged in this count.

       2. Hashim next argues that the State violated his due process rights under the

federal and Georgia Constitutions by admitting evidence of Salim’s 2011 conviction

for burglary and possession of tools of a crime, which prejudiced him, especially now

                                          12
that the prior conviction has been overturned. See Hamlett v. State, 323 Ga. App. 221

(753 SE2d 118) (2013).

      Hashim did not object to the admission of this evidence, and he agreed with the

limiting instruction given to the jury. Although we generally review a challenge to

this evidentiary ruling for abuse of discretion, Bradshaw v. State, 296 Ga. 650, 656

(3) (769 SE2d 892) (2015), where, as here, a defendant has not timely objected to the

evidence, we review for plain error. OCGA § 24-1-103 (a), (d). See also Pierce v.

State, 302 Ga. 389, 393-394 (1) (c) (807 SE2d 425) (2017). To establish plain error,

Hashim must show

      an error or defect—some sort of deviation from a legal rule—that has
      not been intentionally relinquished or abandoned, i.e., affirmatively
      waived, by the appellant. Second, the legal error must be clear or
      obvious, rather than subject to reasonable dispute. Third, the error must
      have affected the appellant’s substantial rights, which in the ordinary
      case means he must demonstrate that it affected the outcome of the trial
      court proceedings. Fourth and finally, if the above three prongs are
      satisfied, the appellate court has the discretion to remedy the
      error—discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings.




                                         13
(Punctuation and emphasis omitted.) State v. Kelly, 290 Ga. 29, 33 (2) (a) (718 SE2d

232) (2011). Hashim cannot meet his burden.

      Under OCGA § 24-4-404 (b), evidence of other acts is “admissible for other

purposes, including, but not limited to, proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident.”

      To determine whether other acts evidence is admissible for these
      purposes under the new Evidence Code, the State must satisfy a
      three-part test: (1) the evidence needs to be relevant to an issue other
      than bad character; (2) the probative value of the other acts evidence
      cannot be outweighed substantially by its unfair prejudice; and (3) there
      must be sufficient proof to enable the jury to find that the accused
      committed the other acts.


(Citation omitted.) Brooks v. State, 298 Ga. 722, 724 (2) (783 SE2d 895) (2016).

      Here, Hashim cannot show plain error in the admission of Salim’s prior

conviction. The trial court gave a limiting instruction that the evidence was relevant

only to the charges against Salim before the first witness testified, again before

another witness testified, and for a third time in its final jury instructions. We

presume that the jury followed its instructions. See Brown v. State, 300 Ga. 446, 449

(3) (796 SE2d 283) (2017).



                                         14
      The crux of Hashim’s argument on appeal is that this evidence is prejudicial

now that Salim’s conviction has been overturned. But the admission of similar

transactions under OCGA § 24-4-404 (b) is not limited to conduct resulting in a

conviction. See State v. Atkins, 304 Ga. 413, 420 (2) (b) (i) (819 SE2d 28) (2018)

(prior conduct for which the defendant was acquitted is admissible in subsequent trial

under OCGA § 24-4-404 (b)).

      Moreover, we have found no Georgia cases under the new Evidence Code

regarding the admissibility of a conviction later overturned.3 Nevertheless, it is well-

settled that an acquittal of similar charges does not preclude admission of said

charges under Rule 404 (b). See Cobb v. State, 300 Ga. App. 565, 566-567 (685 SE2d

458) (2009). See also Atkins, 304 Ga. at 418-420 (2) (b) (i).

      Additionally, the Eleventh Circuit Court of Appeals recently held that it was

not error to admit evidence of a prior conviction that was later invalidated because

Rule 404 (b) allows “evidence of relevant offense conduct even when a defendant has

been acquitted or never charged in connection with that offense.”4 United States v.

      3
       Although the offenses occurred in 2009, the trial began in January 2013, after
the adoption of the New Evidence Code.
      4
      We look to federal cases when analyzing the admission of evidence under the
New Evidence Code. Brooks, 298 Ga. at 724 (2).

                                          15
Rodriguez, 713 Fed. Appx. 815, 819 (III) (A) (11th Cir. 2017). See also Dowling v.

United States, 493 U. S. 342, 348-350 (II) (A) (110 SCt 668, 107 LE2d 708) (1990)

(permitting admission of prior conduct for which defendant was acquitted under Rule

404 (b)). Cf. United States v. Green, 873 F3d 846, 857-866 (C) (11th Cir. 2017)

(concluding that evidence of defendant’s prior nolo contendere plea alone was not

sufficient to show the defendant committed the prior crime under Rule 404 (b)

because Rule 410 excludes such pleas from consideration). Accordingly, there was

no plain error in the admission of this evidence.

      3. Finally, Hashim argues that the trial court erred in instructing the jury on

possession of recently stolen property because this instruction shifted the burden of

proof to him. He concedes that this Court and the Supreme Court of Georgia have

upheld the instruction.

      Here, the trial court instructed the jury as follows:

      [I]f you should find beyond a reasonable doubt that the crimes of
      burglary and/or theft by taking have been committed as charged in the
      indictment and that certain personal property as set forth in the
      indictment was stolen as a result of such crime, and if recently thereafter
      a defendant should be found in possession of any of the stolen property,
      that would be a circumstance, along with all the other evidence, from
      which you may infer guilt as to the charge of burglary and/or theft by

                                          16
         taking as set forth in the indictment. If you find the evidence merits such
         an inference, you may not draw an inference of guilt if, from the
         evidence, there is a reasonable explanation of the possession of such
         property consistent with a plea of innocence, which is a question solely
         for you, the jury, to determine.


         As Hashim concedes, his argument that this instruction impermissibly shifts the

burden of proof to the defendant has been rejected by the Supreme Court of Georgia.

Brown v. State, 289 Ga. 259, 262 (3) (710 SE2d 751) (2011). Therefore, this

enumeration of error does not require reversal.

                                   Case No. A19A0142

         In Case No. A19A0142, Salim raises the same arguments as his brother and

adds a challenge to his sentence. Finding no merit to these claims, we affirm.

         4. Like his brother, Salim challenges the sufficiency of the evidence only with

respect to Counts 3, 4, and 5. For the reasons discussed in Division 1, this argument

fails.

         5. Salim next argues that the trial court violated his constitutional due process

rights when it admitted evidence of his prior conviction, where that conviction was

later reversed. We disagree.




                                             17
       Here, Salim does not challenge the admission of the evidence as irrelevant, nor

does he contend that there is insufficient proof that he committed the other act. We

agree with the trial court that the prior convictions for burglary and possession of

tools of a crime were relevant to show knowledge, absence of mistake, and intent

with respect to the charges pending against Salim. OCGA § 24-4-404 (b). And, as

discussed in Division 2, the State satisfied the requisite three-part test to establish the

admissibility of the evidence.5

       Instead, Salim contends that it was error to admit evidence of his prior burglary

conviction because it was later overturned, and the State was attempting to use the

prior conviction to relitigate an issue already decided in his favor.

But this argument misconstrues this Court’s reversal in the prior case. In Hamlett, this

Court found that the trial court should have suppressed the evidence obtained from

a GPS device and, without this evidence, there was not enough evidence to support

Hamlett’s conviction. See Hamlett, 753 Ga. App. at 126, 128-129 (1) (b) and (2). This

finding did not implicate or call into question Salim’s intent, absence of mistake, or

knowledge of the underlying crimes. Thus, by seeking to admit the prior conviction


       5
        The State proffered three witness to testify regarding the prior conduct, and
Salim stipulated to the prior conviction.

                                            18
in the instant burglary case to show intent, knowledge, or absence of mistake, the

State was not relitigating an issue already decided against it. Moreover, the cases on

which Salim relies to explain the admissibility of this evidence were all decided under

the former evidence code and are inapplicable to the instant case. See State v.

Almanza, 304 Ga. 553, 555-557 (820 SE2d 1) (2018) (where a rule under the New

Evidence Code is materially identical to a Federal Rule of Evidence, we look to

federal cases to interpret the rule, and our prior precedent under the old Evidence

Code does not apply.)

      Finally, as noted above, the trial court repeatedly instructed the jury on the

limited use of this prior conviction, and we presume the jury followed its instructions.

Brown, 300 Ga. at 449 (3). Accordingly, because prior bad acts are admissible if the

conditions of Rule 404 (b) are satisfied, and the reversal of the prior conviction was

not based on the issue of intent, we conclude that the trial court properly admitted the

evidence even though that prior conviction has since been overturned.

      6. In his third enumeration of error, Salim contends that the trial court violated

his constitutional rights by shifting the burden of proof to the defendant when

instructing the jury on possession of recently stolen property. For the reasons

discussed in Division 3, this argument is without merit.

                                          19
      7. Finally, Salim challenges the consecutive 10-year sentence imposed for the

theft offenses because the trial court based this sentence on the prior conviction that

has since been reversed. We discern no error in the sentence imposed.

      Prior to trial, the State notified Salim that it intended to seek recidivist

sentencing based on his five prior convictions, which included the 2010 conviction

that was later overturned. During trial, Salim stipulated to the prior conviction, and

the trial court admitted witness testimony regarding the prior burglary.6 At

sentencing, the State argued that Salim should receive a longer sentence than Hashim

because Salim had been convicted of an additional burglary in Fulton County while

on supervised release following his conviction in federal court.

      Salim was convicted of burglary and theft by taking, which carry statutory

maximum sentences of 20 years and 10 years imprisonment respectively. See OCGA

      6
        In this way, the trial court obtained not only a copy of the prior conviction,
but it also heard testimony as to the factual basis underlying that conviction.
Arguably, then, even once the conviction was overturned, there was evidence the trial
court could consider under OCGA § 24-4-404 (b) at sentencing. Cf. Crawford v.
State, 166 Ga. App. 272 (1) (304 SE2d 443) (1983) (in appeal involving revocation
of probation, “the better practice . . . would be [to] . . . introduce evidence of the
criminal offense underlying the conviction as well as a certified copy of the
conviction itself. If that is done, the fact that the conviction is reversed on appeal
because of error or because the evidence does not support a finding of guilt beyond
a reasonable doubt, will not vitiate a revocation of probation properly based on slight
evidence of the criminal offense.”).

                                          20
§ 16-7-1 (2008), 16-8-12 (a) (1) (B). The trial court sentenced Salim to the statutory

maximum.

      Under OCGA § 17-10-7 (c), a defendant who has been convicted of three or

more prior felonies shall be sentenced to the maximum time allowed. Here, regardless

of Salim’s 2010 conviction, he qualified to be sentenced as a recidivist, and he faced

the mandated maximum term of imprisonment. OCGA § 17-10-7 (c).

      As we have explained, “[t]here is a presumption that a sentence was correctly

imposed, and the burden of showing that a sentence was not correctly imposed is with

the party who asserts its impropriety.” (Citation omitted.) McIntosh v. State, 287 Ga.

App. 293, 294 (651 SE2d 207) (2007). “Absent evidence that the trial court relied on

improper evidence in imposing sentence, we must apply the presumption that the

judge considered only those matters which may be lawfully considered in determining

a sentence.” (Citation and punctuation omitted.) Id. at 295; see also Wright v. State,

265 Ga. App. 188, 190 (2) (593 SE2d 391) (2004). Salim has not met his burden here.

      The record is silent as to the trial court’s rationale in imposing the specific

sentence it chose. The mere fact that the State argued that Salim should receive a

greater sentence does not establish that the trial court followed this request. Camaron

v. State, 246 Ga. App. 80, 82 (1) (539 SE2d 577) (2000) (where trial court made no

                                          21
written ruling or statement on the record that showed it had misunderstood its

authority to sentence defendant as a first offender, defendant failed to show error).

      It is within the trial court’s discretion to fashion a sentence that fit the crimes

for which the defendant is convicted, provided that the sentences fall within the

statutory ranges. State v. Riggs, 301 Ga. 63, 68 (2) (a) (799 SE2d 770) (2017); see

also OCGA § 17-10-1 (a) (1) (2012) (only limitation on trial court’s discretion is that

the prescribed sentence indicates a specific number of months or years and falls

within the statutory range); Monroe v. State, 250 Ga. 30, 36 (7) (295 SE2d 512)

(1982) (appellate courts generally will not disturb the trial court’s exercise of its

sentencing discretion as long as the sentence is within the statutory limits). This

includes the trial court’s authority to impose such sentences to run consecutively. See

OCGA § 17-10-10 (a); Rooney v. State, 287 Ga. 1, 3-4 (3) (690 SE2d 804) (2010).

Because Salim has not shown that the trial court erred in imposing consecutive

sentences, we affirm.

      Judgments affirmed. Doyle, P. J., and Coomer, J., concur.




                                          22